Citation Nr: 0526284	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this case 
back to the RO in May 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected disorders have been shown 
to result in loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing 
have been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.809 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Such disability must have been incurred as a result of 
service.  See 38 C.F.R. § 3.809.

In this case, service connection is presently in effect for 
status post myocardial infarction and hypertension and end 
stage renal disease (both evaluated as 100 percent 
disabling); tension and vascular headaches (evaluated as 30 
percent disabling); a right wrist injury, chronic lumbosacral 
strain, and a right eye injury with photophobia (all 
evaluated as 10 percent disabling); and hyperacidity syndrome 
with a history of chronic gastritis and a right ankle injury 
(both evaluated as zero percent disabling).  

The veteran's June 2001 VA examination revealed corrected 
vision of 20/40 bilaterally, normal posture, a slow gait, 
marked edema of the legs, and range of motion of the lumbar 
spine that "is grossly within normal limits."  The veteran 
also reported that he did not use any "assistance with 
ambulation."  

In statements dated from September 2002 and July 2003, 
however, Dennis L. Roberts, M.D., noted that the veteran 
required specially adapted housing.  In the latter statement, 
Dr. Roberts suggested that the veteran "has loss of use of 
the lower extremities . . . and the loss of use of both lower 
extremities together with the loss of use of both upper 
extremity [sic]" such that locomotion was precluded without 
the aid of braces, crutches, canes, or a wheelchair.  Dr. 
Roberts related this condition to the veteran's service-
connected disabilities generally but did not specifically 
state which disabilities led to the need for specially 
adapted housing.  

Following the Board's May 2004 remand, Dr. Roberts submitted 
a further statement in October 2004.  In this statement, Dr. 
Roberts reiterated that the veteran had lost the use of both 
of his hands and legs so as to affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, a wheelchair, or a similar 
device.  However, Dr. Roberts augmented his previous 
statements to indicate "[t]hat the loss of use is a 
continuation of [the veteran's] End Stage Renal Disease 
thereby a continuation of his Hypertension both of which are 
rated service[-]connected disabilities."

In January 2005, the veteran underwent a VA general medical 
examination.  The examiner noted that the veteran was using a 
scooter.  His right leg was in a soft cast, and both his left 
leg and left hand were wrapped.  There was no sensation in 
either hand from the mid-forearm distally and no pinprick at 
all below the left knee.  The left foot was extremely 
edematous.  The veteran could move both legs freely, with 
flexion and extension of the knees.  The examiner cited 
"multiple problems," including severe peripheral vascular 
disease, severe peripheral neuropathy, coronary artery 
disease with a lack of endurance, a comminuted ankle fracture 
with a scheduled amputation, peripheral neuropathy, renal 
disease, and obesity.  In a February 2005 addendum, the 
examiner noted that the veteran needed help with ambulation, 
with "near complete anesthesia of both of his feet, making 
it difficult to feel the ground."  However, the main 
limiting factor "of his inability to sustain active 
ambulation without support or use of braces, cane or 
wheelchair" was morbid obesity.  The veteran's obesity had 
"overcome his ability to sustain that type of weight with a 
combination of his heart disease, peripheral neuropathy and 
poor health."  As to the hands, the examiner noted that 
there was not such "difficulty" that the veteran could not 
use a walker or support himself.  In conclusion, the examiner 
found that the main limiting factor of the need for 
assistance with ambulation was morbid obesity and that, even 
so, the veteran did not meet the criteria for "the loss of 
use of both lower extremities definition."  

The veteran also underwent a VA eye examination in March 
2005.  The examiner noted a history of trauma to the right 
eye resulting in hyphema and a traumatic cataract; and 
alternating exotropia commitant with divergence insufficiency 
pattern, not due to trauma.  However, best corrected visual 
acuity in the right eye was 20/25, and the examiner 
determined that the veteran "is not blind in both eyes."

The Board has reviewed the evidence of record and must 
preliminarily conclude that the veteran has loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  This is 
reflected in the opinion of Dr. Roberts.  As to the VA doctor 
who examined the veteran in January 2005, the Board notes 
that this doctor indicated that the veteran did not meet the 
criteria for "the loss of use of both lower extremities 
definition."  At the same time, however, this doctor stated 
that the veteran's feet were almost completely anesthetized, 
resulting in a lack of sensation and difficulty in feeling 
the ground.  Moreover, this doctor noted the veteran's 
"inability to sustain active ambulation without support or 
use of braces, cane or wheelchair."  All of these findings 
are consistent with loss of use of both lower extremities, as 
contemplated under 38 U.S.C.A. § 2101(a).  

Having found evidence of loss of use of both lower 
extremities, the next question for the Board is whether this 
loss of use is attributable to service-connected 
disabilities.  The VA examiner from January 2005 noted that 
the veteran's various other problems were overwhelmed by his 
morbid obesity, which was noted as the main limiting factor.  
Dr. Roberts, however, attributed such limitation to the 
veteran's service-connected renal disease and hypertension.

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  Here, 
there is evidence both supporting and contradicting the 
argument that the veteran's loss of use of both lower 
extremities, such that assistive devices are required, is due 
to service-connected disorders.  Accordingly, after resolving 
all doubt in the veteran's favor, the Board concludes that 
such loss of use is, in fact, due to service-connected 
disorders.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For that reason, entitlement to specially adapted 
housing is granted.


ORDER

The claim of entitlement to specially adapted housing is 
granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


